 Case 8:20-cv-00368-JLS-JDE Document 13-2 Filed 02/23/20 Page 1 of 11 Page ID #:232



 1
                    DECLARATION OF KEVIN SCOTT YESKEY, MD
 2
                U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES
 3
       OFFICE OF THE ASSISTANT SECRETARY FOR PREPAREDNESS AND
 4
                                          RESPONSE
 5

 6
           I, KEVIN SCOTT YESKEY, MD, make the following declaration under 28
 7
     U.S.C. § 1746:
 8
           1)      I submit this Declaration in support of the United States
 9

10   Government’s opposition to an Application for a Temporary Restraining Order.
11
           2)      I am the Principal Deputy Assistant Secretary for Preparedness and
12
     Response for the Office of the Assistant Secretary for Preparedness and Response
13

14   (ASPR) within the Office of the Secretary of the U.S. Department of Health and
15
     Human Services (HHS). In that capacity, I oversee the operational programs
16

17   conducted by ASPR including the National Disaster Medical System and the
18
     Incident Management Framework, and serve as a senior advisor to the ASPR
19

20
     during deployments of ASPR personnel. I have served in my current position

21   since 2018.
22
           3)      I have been board certified in emergency medicine for over 30 years.
23

24   I have spent more than 24 years as a physician in the U.S. Public Health Service
25
     (USPHS), and retired as a Captain. In my PHS career, I have served in various
26

27   agencies of HHS, including the Indian Health Service, the Health Resources and
28
     Services Administration, and the CDC. From 1986 to 1999, I was a member of an


                                               -1-
 Case 8:20-cv-00368-JLS-JDE Document 13-2 Filed 02/23/20 Page 2 of 11 Page ID #:233



 1
     HHS Disaster Medical Assistance Team of the National Disaster Medical System,
 2
     serving as Team Commander from 1993-1999. I was the Chief Medical Officer
 3

 4   for the National Disaster Medical System from 1998 to 1999, and also served as
 5
     the Medical Policy Advisor to Federal Emergency Management Agency (FEMA)
 6

 7   Operations prior to retiring from the PHS. From 2007 to 2012, I was the Principal
 8
     Deputy Assistant Secretary for Preparedness and Response and Director of the
 9

10
     Office of Preparedness and Emergency Operations for ASPR.

11         4)     I make this Declaration based upon my personal knowledge,
12
     education, training, experience and review of official records of HHS.
13

14         5)     Under section 2801 of the Public Health Service (PHS) Act, 42 U.S.C.
15
     § 300hh, the HHS Secretary leads all Federal public health and medical response to
16

17   public health emergencies and incidents covered by the National Response
18
     Framework developed pursuant to section 502(6) of the Homeland Security Act.
19
           6)     Under section 2811 of the PHS Act, 42 U.S.C. § 300hh-10, ASPR
20

21   carries out duties of the HHS Secretary to prepare for and respond to public health
22
     emergencies. The Secretary declared COVID-19 to be a public health emergency
23

24   as of January 27, 2020.
25
           7)     Among other duties under section 2811 of the PHS Act, ASPR is
26

27
     charged with coordinating with relevant Federal officials to ensure integration of

28   Federal preparedness and response activities for public health emergencies, and


                                              -2-
 Case 8:20-cv-00368-JLS-JDE Document 13-2 Filed 02/23/20 Page 3 of 11 Page ID #:234



 1
     with coordinating with state, local and private health officials and others to ensure
 2
     effective integration of Federal public health and medical assets during a public
 3

 4   health emergency. 42 U.S.C. § 300hh-10(b).
 5
           a.     In that capacity, the ASPR coordinates public health emergency
 6

 7   response with other components of HHS, including the Centers for Disease Control
 8
     and Prevention (CDC), and with other federal agencies, such as FEMA of the
 9

10
     Department of Homeland Security (DHS), the Department of State (DOS), and the

11   Department of Defense (DOD), and coordinates the Federal response with state
12
     and local officials and health care providers, such as the state and local health
13

14   departments and local hospitals and health care facilities.
15
           8)     Beginning on February 14, 2020, ASPR, in coordination with DOS,
16

17   DOD and CDC, arranged for evacuation of 178 Americans from the Diamond
18
     Princess Cruise Ship harbored in Japan to the Travis Air Force Base in Fairfield,
19
     California. Sixty-seven of these evacuees are California residents, including
20

21   Orange County residents.
22
           9)     These evacuees are under federal quarantine orders because of a
23

24   reasonable belief that they were exposed to COVID-19 virus while onboard the
25
     Diamond Princess.
26

27
           10)    The quarantine is imposed pursuant to section 361 of the PHS Act, 42

28   U.S.C. § 264 and HHS implementing regulations at 42 CFR parts 70 (interstate)


                                               -3-
 Case 8:20-cv-00368-JLS-JDE Document 13-2 Filed 02/23/20 Page 4 of 11 Page ID #:235



 1
     and 71 (foreign), in particular at 70.6, 71.32(a), and 71.33. Quarantine applies to
 2
     exposed persons who may become ill. Isolation applies to infected persons who
 3

 4   have been determined to have the disease.
 5
             11)   The incubation and quarantine period for COVID-19 is 14 days,
 6

 7   counted from when the evacuees arrived into the U.S. on or about February 16,
 8
     2020.
 9

10
             12)   Of the 178 evacuees who were brought to Travis Air Force Base from

11   Japan, 156 are at Travis as of February 22, 2020. Some of the evacuees were
12
     transferred to hospitals in Spokane, Washington and Omaha, Nebraska; and some
13

14   were transferred to local California hospitals. 67 of the evacuees remaining at
15
     Travis are California residents, including residents of Orange County.
16

17           13)   The evacuees at Travis Air Force Base are asymptomatic, meaning
18
     that they have no symptoms of infection with COVID-19 virus. However, these
19
     individuals can still become ill during the incubation period and are therefore
20

21   under quarantine. The individuals housed at Travis Air Force Base have had a
22
     negative COVID-19 test result from the Government of Japan or CDC, or do not
23

24   have final test results.
25
             14)   In coordination with CDC and DOD, ASPR has established the
26

27
     following protocol for evacuees housed at Travis Air Force Base. While at the

28




                                              -4-
 Case 8:20-cv-00368-JLS-JDE Document 13-2 Filed 02/23/20 Page 5 of 11 Page ID #:236



 1
     Base under a federal quarantine order, HHS medical staff will evaluate and provide
 2
     medical care.
 3

 4         15)    If an individual presents with COVID-19 symptoms, the individual
 5
     will be transported by local ambulance, with appropriate protections, to a nearby
 6

 7   health care facility where he or she will be evaluated and tested for COVID-19
 8
     virus based on CDC criteria.
 9

10
           16)    Under DOD policy, individuals who test positive for COVID-19 virus

11   may not remain at Travis Air Force Base. Pursuant to Section 2815 of the National
12
     Defense Authorization Act for Fiscal Year 2017, DOD must certify that the
13

14   support it provides to other agencies will not negatively affect military training,
15
     operations, and readiness for affected military installations. However, the
16

17   personnel, operations, and resources required to monitor individuals who test
18
     positive for COVID-19 virus are greater than that required to maintain individuals
19
     who test negative for COVID-19 virus. Those additional resources and operational
20

21   presence pose a greater potential disruption to DOD facility operations than the
22
     lesser resources and personnel needed for a group with no confirmed positives.
23

24         17)    As of February 22, 2020, 15 individuals were routed directly to
25
     hospitals around Travis Air Force Base upon arrival in California. Eleven of the
26

27
     hospitalized individuals had positive COVID-19 virus tests from the Government

28




                                               -5-
 Case 8:20-cv-00368-JLS-JDE Document 13-2 Filed 02/23/20 Page 6 of 11 Page ID #:237



 1
     of Japan and the other four have positive tests that have not yet been confirmed by
 2
     laboratory testing but are under investigation.
 3

 4         18)    If an individual transported to a health care facility from Travis Air
 5
     Force Base tests negative at the hospital, the individual would be discharged and
 6

 7   sent back via ambulance to Travis Air Force Base to finish out the remainder of the
 8
     quarantine order. An individual who tests positive for COVID-19 virus while at
 9

10
     the health care facility is provided supportive care.

11         19)    Once the individual is ready to be discharged, pursuant to DOD
12
     policy, the individual would not return to Travis Air Force Base. Instead, these
13

14   California residents would be transferred to a site identified by the State of
15
     California, if such site is approved, for continued medical monitoring. These
16

17   individuals remain isolated until they have 2 negative tests 24 hours apart, and are
18
     considered ready for discharge after consultation with their medical provider and
19
     public health officials.
20

21         20)    Not all patients with positive COVID-19 virus test results require
22
     continuing hospital admission. Patients whose clinical illness warrants supportive
23

24   medical care should be admitted to a hospital, where appropriate isolation
25
     precautions should be applied to prevent transmission to healthcare personnel,
26

27
     whose work requires frequent, prolonged close contact to provide patient care.

28




                                               -6-
 Case 8:20-cv-00368-JLS-JDE Document 13-2 Filed 02/23/20 Page 7 of 11 Page ID #:238



 1
           21)    Patients whose illnesses do not require hospital care can be isolated in
 2
     a non-hospital setting, depending on the patient’s ability to adhere to isolation and
 3

 4   monitoring requirements, access to food and routine medications, the availability
 5
     of dedicated bedroom and bathroom facilities for the isolated individual and the
 6

 7   ability to ensure that any high risk household members, e.g., the elderly, will not be
 8
     in a room with the isolated individual.
 9

10
           22)    ASPR has been coordinating with the Governor’s Office of the State

11   of California to identify a location to house California residents who test positive,
12
     but do not require hospital care.
13

14         23)    On February 21, 2020, California identified the Fairview
15
     Developmental Center in Costa Mesa California as a potential location and asked
16

17   HHS to work with State officials from the California Emergency Services
18
     Department to assess the site with plans to establish a location to accept and house
19
     persons with positive test for COVID-19 virus who do not require hospital care.
20

21   An initial on-site evaluation of the facility by HHS personnel was conducted on the
22
     afternoon of February 21, 2020 and an evaluation of the suitability of the site,
23

24   including preliminary planning activities to provide necessary services, is ongoing
25
     as of February 23, 2020.
26

27
           24)    A final determination of whether to move forward and occupy the

28   Fairview Developmental Center has not yet been made as of February 23, 2020.


                                               -7-
 Case 8:20-cv-00368-JLS-JDE Document 13-2 Filed 02/23/20 Page 8 of 11 Page ID #:239



 1
           25)    All facilities housing quarantined or isolated individuals are required
 2
     to meet CDC guidance and procedures for the treatment, care, movement, security,
 3

 4   personal protective equipment and cleaning and decontamination of all personnel,
 5
     facilities, and equipment involved in operations.
 6

 7         26)    If a decision is made to house individuals at Fairview, once an
 8
     individual has been provided supportive care and is able to be discharged from the
 9

10
     hospital, HHS would transport that individual to Fairview Developmental Center

11   via air ambulance. HHS would provide the support at Fairview in the form of
12
     security and potential fencing, onsite 24-hour medical care including primary care,
13

14   monitoring for symptoms of COVID-19, mental health and supportive care, wrap-
15
     around services, food, cleaning, sanitation, and case management and logistics for
16

17   departure. Any individual who becomes ill from COVID-19 virus during this
18
     period at Fairview and requires hospitalization would be transported via ambulance
19
     or other appropriate vehicle, using appropriate personal protective equipment, to a
20

21   local hospital.
22
           27)    The protocol is designed to separate those individuals who test
23

24   positive from other quarantined individuals, and to maintain individuals who test
25
     positive in isolation, to control further spread of COVID-19 virus.
26

27
           28)    Finding a suitable location to house evacuees who test positive for

28   COVID-19 virus is a matter of urgency, based on the need to have evacuees from


                                              -8-
 Case 8:20-cv-00368-JLS-JDE Document 13-2 Filed 02/23/20 Page 9 of 11 Page ID #:240



 1
     the Diamond Princess, whether or not testing positive, serve out their quarantine or
 2
     isolation in a managed facility. Estimates of potential positive test results from this
 3

 4   group of evacuees range from 10 percent to as high as 30 percent.
 5
           29)       Forcing multiple hospitals in the community to hold these persons,
 6

 7   who do not require hospital level of care, is not a desirable alternative. That
 8
     practice unnecessarily burdens the local healthcare system and occupies valuable
 9

10
     treatment space that could be used to treat others, who do require the level of care

11   provided only in a hospital setting.
12
           30)       A hospital is not a superior isolation location for these persons who do
13

14   not require hospital care. For example, currently there is a limited number of
15
     hospital beds available for individuals suffering with seasonal influenza. Filling
16

17   scarce hospital beds with evacuees instead of ill influenza patients harms public
18
     health and the communities that these hospitals serve.
19
           31)       The other alternative is to place these individuals in home quarantine
20

21   or isolation.
22
           32)       Home quarantine or isolation has been a CDC recommendation that
23

24   has been employed in California for persons arriving via commercial airliner
25
     service, and throughout the country. Seventeen individuals arriving via
26

27
     commercial airline have been detected with positive test results in California,

28   Massachusetts, Washington State, Illinois, Arizona, Wisconsin, and Texas, and


                                                 -9-
     Case 8:20-cv-00368-JLS-JDE Document 13-2 Filed 02/23/20 Page 10 of 11 Page ID
                                        #:241


 1
     have been referred to home quarantine or isolation in communities throughout the
 2
     United States.
 3

 4         33)    However, if the larger number of California residents evacuated from
 5
     the Diamond Princess were released for home quarantine or isolation, these
 6

 7   individuals would be widely distributed throughout California in numerous
 8
     communities, without close and continued monitoring or immediate referral for
 9

10
     treatment, as needed, and without transport using appropriate personal protective

11   equipment and necessary precautions.
12
           34)    Placing individuals with positive test results in the Fairview facility
13

14   for the purposes of close monitoring and referral for necessary treatment will
15
     provide the greater protection for the evacuees and for the local community.
16

17   Housing these individuals with positive test results in a facility provides for
18
     maximal medical oversight for these individuals.
19
           35)    As stated above, individuals in the Fairview facility would receive
20

21   onsite 24-hour medical care, including primary care, monitoring for symptoms of
22
     COVID-19, mental health and supportive care, wrap-around services, food,
23

24   cleaning, sanitation, security, and case management.
25
           36)    Any individual who becomes ill from COVID-19 virus would be
26

27
     transported via ambulance, using appropriate personal protective equipment, to a

28   local hospital. Placing individuals in Fairview would provide greater protection to


                                              - 10 -
Case 8:20-cv-00368-JLS-JDE Document 13-2 Filed 02/23/20 Page 11 of 11 Page ID
                                   #:242
